In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00118-CV
        ______________________________



       IN RE: EXPUNCTION REQUEST BY
          RALPH EDWARD EUGENE, JR.




    On Appeal from the 7th Judicial District Court
                Smith County, Texas
            Trial Court No. 09-0401-A



     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION

        Ralph Edward Eugene, Jr., filed his notice of appeal December 9, 2009.1

        Eugene has neither paid a filing fee nor made any claim of indigency. See TEX. R. APP. P.

APP. A(B)(1), 20.1. Further, there is no information to indicate Eugene has made efforts to have

either the clerk’s record or reporter’s record filed with this Court.

        On February 11, 2010, we contacted Eugene by letter, giving him an opportunity to cure

the various defects, and warning him that if we did not receive an adequate response within ten

days, this appeal would be subject to dismissal for want of prosecution. See TEX. R. APP. P.

42.3(b), (c).

        We have received no communication from Eugene.                         Pursuant to TEX. R. APP. P.

42.3(b), (c), we dismiss this appeal for want of prosecution.




                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:           March 15, 2010
Date Decided:             March 16, 2010




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005).


                                                         2